t c memo united_states tax_court ohio disability association an ohio non-profit corporation commissioner of internal revenue respondent petitioner v docket no 25436-07x filed date charles s lineback for petitioner patricia pierce davis for respondent memorandum opinion armen special_trial_judge petitioner ohio disability association an ohio non-profit corporation brought this action for declaratory_judgment and relief pursuant to sec_7428 and rule on the ground that respondent failed to make a determination regarding whether petitioner qualifies as a tax-exempt_organization under sec_501 the issues for decision are whether petitioner will operate exclusively for charitable purposes within the meaning of sec_501 and whether no part of its net_earnings will inure to the benefit of a private_shareholder_or_individual background this case was submitted fully stipulated pursuant to rule pursuant to rule b the parties filed with this court the administrative record relating to the request for a determination that petitioner qualifies as an exempt_organization the facts in the administrative record are assumed to be true for purposes of this proceeding the record shows that petitioner has exhausted its administrative remedies it is noted that the administrative record is not a model of clarity and its imperfection has complicated our fact-finding a charles s lineback charles s lineback mr lineback is petitioner’s counsel in the instant action mr lineback formed petitioner as an ohio non-profit corporation on date petitioner has not yet begun to operate mr lineback is a licensed attorney in the state of ohio as well as a licensed certified_public_accountant c p a in both unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure the state of ohio and the state of florida during hi sec_28 years as an attorney mr lineback has managed attorney trust accounts mr lineback has also passed the exam for licensure as an insurance agent however he has never sold insurance b articles of incorporation and bylaws petitioner’s articles of incorporation filed date state that petitioner was formed for the purpose of establishing and managing a pooled trust authorized by u s c sec_1396p d c and ohio admin code c c and that the corporation is authorized to engage in any act permitted by sec_501 on date the articles of incorporation were amended to state the purpose of the corporation as follows this non-profit corporation is organized exclusively for charitable purposes within the meaning of sec_501 including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 upon the winding up and dissolution of this non- profit corporation after paying or adequately providing for the debts and obligations of this non- profit corporation the remaining assets shall be distributed for one or more exempt purposes within the meaning of sec_501 no part of the net_earnings of this non-profit corporation shall inure to the benefit of or be distributable to any of its members trustees officers or other private persons except that this non-profit corporation shall be authorized to pay reasonable_compensation for services rendered and to make payments and distributions in furtherance of the exempt purposes no substantial part of the activities of this non- profit corporation shall be the carrying on of propaganda or otherwise attempting to influence legislation and this non-profit corporation shall not participate in or intervene in including the publishing or distribution of statements any political campaign on behalf of or in opposition to any candidate for public_office notwithstanding any other provision of these articles this non-profit corporation shall not carry on any other activities not permitted to be carried on a by a corporation exempt from f ederal income_tax under sec_501 or b by a corporation contributions to which are deductible under sec_170 petitioner’s bylaws were adopted on date the bylaws do not include any statements regarding the specific purposes or objectives of the corporation the bylaws make reference to the incorporators of the corporation as the initial members the bylaws further describe the process for calling member meetings and voting procedures for the election of the board_of directors and passing on business matters c board_of directors officers and members petitioner’s articles of incorporation list mr lineback as the sole incorporator and the bylaws provide that mr lineback is the sole director the record demonstrates that mr lineback is also the president and sole officer and employee and will serve without compensation according to the bylaws mr lineback is also the only member of the corporation the bylaws appear to equate members with shareholders d petitioner’s application_for exemption and followup correspondence application_for recognition of exemption mr lineback signed petitioner’s form_1023 application_for recognition of exemption under sec_501 of the internal_revenue_code application and dated it date on the application mr lineback stated this corporation is formed to assist the poor and needy as defined by medicaid standards that is a person who has one thousand five hundred dollars or less in countable assets our activity will not be primarily fundraising but rather managing a non-profit ‘pooled trust’ agreement the application also stated the ohio disability association will reach out to the poorest of the disabled there will be no minimums and our investments will be limited to government insured checking and savings accounts the application further stated that the corporation would provide ‘pooled trust’ services to impoverished individuals who have been declared disabled by the social_security administration who also must be applying for medicaid benefits the application explained that services will be limited to individuals who are years of age or older blind or disabled requests for additional information on date an exempt_organization specialist for respondent sent petitioner a letter requesting additional information under penalties of perjury including whether petitioner would modify the board_of directors to include unrelated individuals selected from the community the corporation will serve a complete description of all compensation paid to mr lineback a description of the organization’s staff including their experience and qualifications a copy of the pooled trust master agreement and any informational materials about the organization and or the pooled trust that would be distributed to potential applicants mr lineback replied to respondent’s request for additional information in the form of two letters in the letters mr lineback replied that the board_of directors would not be modified and instead he provided an amended application designating petitioner as a nonoperating private_foundation the compensation to be paid to charles lineback none the organization’s staff is limited to myself the pooled trust master agreement had not yet been prepared as the non- profit status ie an irs determination_letter is a prerequisite to signing the trust citing ohio admin code c c and providing a sample pooled trust and there are no informational materials about the organization and or the pooled trust following this initial exchange of letters mr lineback and respondent exchanged numerous additional letters and faxes respondent’s letters repeatedly requested the same or similar information and at times the inquiries were not coherent however it was clear that respondent desired additional details about petitioner’s proposed activities although mr lineback responded to respondent’s requests for additional information the answers were often curt and for the most part referred respondent back to prior letters and the initial application mr lineback’s letters also included conclusory statements that petitioner had satisfied the requirements for tax-exempt status and stated that a favorable determination_letter should be issued respondent’s letters requested additional information regarding inter alia the implementation of the conflict of interest policy the qualifications and experience of mr lineback the modifications petitioner would make to the sample pooled trust the procedures for managing the pooled trust fund the eligibility criteria for the trust beneficiaries and the standards by which disbursements from the trust would be approved in response to respondent’s question regarding how the conflict of interest policy would be implemented petitioner stated the conflict of interest policy was copied directly from appendix a of the form_1023 instructions regarding mr lineback’s qualifications and experience petitioner stated i have years experience as a cpa i suggest that if i am legally qualified to audit such an entity then i am also qualified to do the bookkeeping with respect to the modifications to the sample pooled trust petitioner stated the document must be converted to 6th grade plain english for easy comprehension the fundamental changes are that fees will be limited to dollar_figure per year and no interest will be paid in response to a question regarding the procedures for managing the pooled trust petitioner referred respondent back to its original application which stated our director charles lineback will be directly responsible for conducting the charitable activities which will consist of adopting a standard pooled trust master agreement and managing the same he will serve without compensation this will involve accepting applicant sub- trust joinder agreements making deposits and approving rejecting requests for disbursements as well as reconciling accounts on a monthly basis the physical bank account s will operate in a manner similar to attorney trust accounts with respect to bookkeeping procedures petitioner stated there are no sub-accounts and no sub-trusts petitioner further explained there is a single one trust fund with a separate_account book entry maintained for each beneficiary regarding the criteria for trust_beneficiary applicants petitioner indicated that in addition to there being no minimums there would be no maximum limitation per account and no maximum limitation on the level of income or assets owned by the individual that may be transferred to the trust petitioner further stated that the trust is not prohibited from managing accounts on behalf of the director’s relatives or clients or relatives of clients regarding disbursements to beneficiaries petitioner stated beneficiaries cannot make claims beneficiaries can request that certain payments be made such as an upgrade from a semi-private room to a private room the criterion generally is whether the service is covered by an existing social program such as medicaid please refer to the medicaid providers manual for a complete list of medicaid covered services despite the extensive correspondence between respondent and petitioner respondent failed to issue a determination_letter on date petitioner filed a petition for declaratory_judgment with this court the petition was filed more than years after petitioner filed its initial application_for exemption by order of the court dated date it was determined that this court has jurisdiction because petitioner had exhausted the administrative remedies available to it within the internal_revenue_service see sec_7428 see also rules c g a declaratory_judgment discussion a declaratory_judgment action pursuant to sec_7428 is commenced on the ground that the commissioner failed to make a determination with respect to a taxpayer’s request for initial the administrative record does not include any such manual qualification as a tax-exempt_organization see generally rules this court may issue a declaratory_judgment once the organization involved has exhausted all administrative remedies and days have passed since the date the application was filed sec_7428 rule c natl paralegal inst coal v commissioner tcmemo_2005_293 disposition of a declaratory_judgment action concerning the initial qualification of an exempt_organization is ordinarily made on the basis of the administrative record rule b 71_tc_102 69_tc_570 b whether petitioner is entitled to exempt status tax exemption is a matter of legislative grace and an organization seeking an exemption must prove that it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 see also fla hosp trust fund v commissioner 103_tc_140 affd 71_f3d_808 11th cir pursuant to sec_501 an organization described in sec_501 shall be exempt from federal_income_tax to qualify as an exempt_organization under sec_501 an organization must satisfy all of the requirements stated therein specifically including the requirements that the corporation must be both organized and operated exclusively for one or more exempt purposes and no part of the net_earnings may inure to the benefit of any private_shareholder_or_individual a failure to satisfy any one of the requirements is fatal to qualification 88_tc_1 affd without published opinion 838_f2d_465 4th cir see sec_1_501_c_3_-1 income_tax regs an organization may seek tax-exempt status before it begins operations but the administrative record must set forth sufficient detail about its prospective operations to provide the basis for the granting of exemption peoples prize v commissioner tcmemo_2004_12 citing 82_tc_215 and 81_tc_958 without adequate information the denial of exemption is warranted see church in boston v commissioner supra 71_tc_920 petitioner has for the most part provided only generalizations and conclusory statements in response to repeated requests by respondent for more detail regarding its proposed activities such generalizations do not demonstrate that petitioner qualifies for exemption peoples prize v commissioner supra see also la verdad v commissioner supra pincite world family corp v commissioner supra pincite respondent has conceded that petitioner is organized for exempt purposes but contends that petitioner has failed to demonstrate that it will be operated exclusively for exempt purposes and that no earnings will inure to the benefit of a private_shareholder_or_individual petitioner maintains that the administrative record demonstrates it will operate exclusively for exempt purposes and no earnings will inure to the benefit of a private_shareholder_or_individual for reasons discussed below we agree with respondent whether petitioner is operated exclusively for charitable purposes whether an organization is operated exclusively for charitable purposes is often referred to as the operational_test sec_1_501_c_3_-1 income_tax regs an organization will satisfy the operational_test if it engages primarily in activities which accomplish one or more of the exempt purposes in sec_501 id petitioner listed charitable purposes as its sec_501 exempt_purpose charitable means inter alia relief of the poor and distressed or of the underprivileged sec_1_501_c_3_-1 income_tax regs elderly and disabled individuals have been recognized by the commissioner as charitable classes see revrul_79_19 1979_1_cb_195 revrul_76_244 1976_1_cb_155 the individuals for whom petitioner purports to manage the pooled trust are considered members of charitable classes however this fact alone does not demonstrate that petitioner will operate exclusively for exempt purposes petitioner has described its purpose as establishing and managing a pooled trust to assist the poor and needy as defined by medicaid standards and as provided for in ohio admin code c and u s c 1396p d c and supp medicaid provides health coverage for low- income children and adults medical and long-term care coverage for people with disabilities and assistance with health and long-term care expenses for low-income seniors http www familiesusa org issues medicaid although medicaid is jointly funded by the federal and state governments each state administers its own program id in general under federal and state law funds in a_trust and payments made therefrom are considered in determining eligibility for programs such as medicaid u s c 1396p d and supp ohio admin code c however under ohio admin code c certain trusts including pooled trusts are not considered in determining eligibility in order to qualify as a pooled trust a_trust must satisfy all of the following provisions of ohio admin code c c i the trust contains the assets of an individual of any age who is disabled as defined in rule of the administrative code ii a separate_account is maintained for each beneficiary of the trust but for purposes of investment and management of funds the trust pools the funds in these accounts iii accounts in the trust are established by the individual the individual’s parent grandparent or legal guardian or a court solely for the benefit of individuals who are disabled iv to the extent that any amounts remaining in the beneficiary’s account upon the death of the beneficiary are not retained by the trust the trust pays to the state the amount remaining in the account equal to the total amount of medical assistance paid on behalf of the beneficiary to meet this requirement the trust must include a provision specifically providing for such payment v cash distributions to the individual are counted as unearned_income all other distributions from the trust are treated under the rules governing in-kind income vi transfers of assets to a pooled trust are not subject_to the improper transfer provisions in rule of the administrative code however assets held prior to the transfer to this trust are countable assets and or income similar to ohio admin code u s c sec_1396p d c and supp provides that a_trust containing the assets of a disabled individual is not considered in determining medicaid eligibility if i the trust is established and managed by a nonprofit association ii a separate_account is maintained for each beneficiary of the trust but for purposes of investment and management of funds the trust pools these accounts iii accounts in the trust are established solely for the benefit of individuals who are disabled by the parent grandparent or legal guardian of such individuals by such individuals or by a court iv to the extent that amounts remaining in the beneficiary’s account upon the death of the beneficiary are not retained by the trust the trust pays to the state from such remaining amounts in the account an amount equal to the total amount of medical assistance paid on behalf of the beneficiary under the state plan although petitioner states that it will establish and manage a pooled trust under the aforementioned provisions petitioner has not sufficiently described its proposed activities to demonstrate that it will operate exclusively for exempt purposes mr lineback’s responses to respondent’s requests for additional information failed to supplement the initial application or clarify petitioner’s purpose and proposed activities but rather were mere repetitions of the statements in the initial application petitioner indicated that the pooled trust would be managed similar to an attorney trust account but did not describe specific procedures for managing the pooled trust petitioner stated only that mr lineback’s experience as an attorney and c p a qualified him to manage the pooled trust by adopting the master pooled trust agreement accepting applicant subtrust joinder agreements making deposits and approving rejecting requests for disbursements as well as reconciling accounts on a monthly basis most notably when requested to provide the pooled trust master agreement petitioner provided a sample pooled trust and indicated that respondent’s favorable determination_letter was necessary prior to signing the trust agreement however petitioner was not precluded from submitting the pooled trust agreement that mr lineback intended to sign after receipt of the favorable determination_letter the sample pooled trust is just that a sample petitioner indicated that the sample pooled trust would be modified to be written in 6th grade plain english and include provisions to limit fees to dollar_figure per year and state that no interest will be paid but because the pooled trust in the record is a sample this court cannot rely on it as indicative of the actual pooled trust provisions petitioner also did not clearly state the criteria for accepting applicants and making disbursements petitioner merely stated that mr lineback would have the authority to accept applicants with no monetary minimums or maximums and he would make disbursements for services not covered by medicaid referring to a medicaid providers manual in sum the generalizations made by petitioner do not provide sufficient detail to determine that petitioner will be operated exclusively for charitable purposes see eg la verdad v commissioner t c pincite whether any part of the net_earnings inures to the benefit of a private_shareholder_or_individual an organization is not operated exclusively for one or more of the exempt purposes in sec_501 unless it serves a public rather than private interest sec_1_501_c_3_-1 income_tax regs to satisfy this requirement the organization must not be organized and operated for the benefit of private interests such as those of its creator or the creator’s family am campaign acad v commissioner 92_tc_1053 the commissioner has ruled that an organization will not be denied tax-exempt status merely because the organization is controlled by one individual revrul_66_219 1966_2_cb_208 however such a situation provides an obvious opportunity for abuse and calls for an open and candid disclosure of the taxpayer’s organization and operations 74_tc_531 affd 670_f2d_104 9th cir if such disclosure is not made the logical inference is that the facts if disclosed would show that the taxpayer fails to meet the requirements of sec_501 id citing 412_f2d_1197 the record demonstrates mr lineback is the sole director officer employee and member thus he is vested with all of the decisionmaking power within petitioner’s organization although petitioner has a stated conflict of interest policy and the articles of incorporation state that there will be no private_inurement there are no procedures or personnel in place to ensure that either the stated policy will be followed or private_inurement will not occur although the bylaws establish procedures for member meetings and voting mr lineback is the only member further petitioner states that mr lineback will serve without compensation however the articles of incorporation state that this non-profit corporation shall be authorized to pay reasonable_compensation for services rendered in sum the record does not demonstrate that there is oversight to prevent the organization from being operated to benefit mr lineback or his legal and accounting practices c conclusion the administrative record does not permit us to conclude that petitioner will operate exclusively for exempt purposes and that no part of the net_earnings will inure to the benefit of a private_shareholder_or_individual our holding however does not preclude petitioner from filing a new application_for exemption see houston lawyer referral serv inc v commissioner t c pincite to reflect the foregoing decision will be entered for respondent
